UNITED STATES OF AMERICA
BEFORE THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
WASHINGTON, D.C.
 
Written Agreement by and between
 
VILLAGE BANK AND TRUST FINANCIAL CORP.
Midlothian, Virginia
 
and
 
Docket No. 12-047-WA /RB-HC
FEDERAL RESERVE BANK OF RICHMOND
Richmond, Virginia
 

 
 
WHEREAS, Village Bank and Trust Financial Corp, Midlothian, Virginia
("Village"), a registered bank holding company, owns and controls Village Bank,
Midlothian, Virginia (the "Bank"), a state-chartered nonmember bank, and various
nonbank subsidiaries;
 
WHEREAS, it is the common goal of Village and the Federal Reserve Bank of
Richmond (the "Reserve Bank") to maintain the financial soundness of Village so
that Village may serve as a source of strength to the Bank;
 
WHEREAS, Village and the Reserve Bank have mutually agreed to enter into this
Written Agreement (the "Agreement"); and
 
WHEREAS, on June 26, 2012, the board of directors of Village, at a duly
constituted meeting, adopted a resolution authorizing and directing Thomas W.
Winfree to enter into this Agreement on behalf of Village, and consenting to
compliance with each and every provision of this Agreement by Village and its
institution-affiliated parties, as defined in sections 3(u) and

 
 

--------------------------------------------------------------------------------

 

8(b)(3) of the Federal Deposit Insurance Act, as amended (the "FDI Act") (12
U.S.C. §§ 1813(u) and 1818(b)(3)).
 
NOW, THEREFORE, Village and the Reserve Bank agree as follows:
 
Source of Strength
 
1.           The board of directors of Village shall take appropriate steps to
fully utilize Village's fmancial and managerial resources, pursuant to section
38A of the FDI Act (12 U.S.C. § 1831 o-1) and section 225.4 (a) of Regulation Y
of the Board of Governors of the Federal Reserve System (the "Board of
Governors") (12 C.F.R. § 225.4(a)), to serve as a source of strength to the
Bank, including, but not limited to, taking steps to ensure that the Bank
complies with the Consent Order entered into with the Federal Deposit Insurance
Corporation ("FDIC") dated February 3, 2012, and any other supervisory action
taken by the Bank's federal or state regulator.
 
Dividends and Distributions
 
2.    (a)    Village shall not declare or pay any dividends without the prior
written approval of the Reserve Bank and the Director of the Division of Banking
Supervision and Regulation (the "Director") of the Board of Governors.
 
(b)    Village shall not directly or indirectly take dividends or any other form
of payment representing a reduction in capital from the Bank without the prior
written approval of the Reserve Bank.
 
(c)    Village and its nonbank subsidiaries shall not make any distributions of
interest, principal, or other sums on subordinated debentures or trust preferred
securities without the prior written approval of the Reserve Bank and the
Director.

 
2

--------------------------------------------------------------------------------

 

(d)    All requests for prior approval shall be received by the Reserve Bank at
least 30 days prior to the proposed dividend declaration date, proposed
distribution on subordinated debentures, and required notice of deferral on
trust preferred securities. All requests shall contain, at a minimum, current
and projected information on Village's capital, earnings, and cash flow; the
Bank's capital, asset quality, earnings, and allowance for loan and lease
losses; and identification of the sources of funds for the proposed payment or
distribution. For requests to declare or pay dividends, Village must also
demonstrate that the requested declaration or payment of dividends is consistent
with the Board of Governors' Policy Statement on the Payment of Cash Dividends
by State Member Banks and Bank Holding Companies, dated November 14, 1985
(Federal Reserve Regulatory Service, 4-877 at page 4-323).
 
Debt and Stock Redemption
 
3.   (a)    Village and any nonbank subsidiary shall not, directly or
indirectly, incur, increase, or guarantee any debt without the prior written
approval of the Reserve Bank. All requests for prior written approval shall
contain, but not be limited to, a statement regarding the purpose of the debt,
the terms of the debt, and the planned source(s) for debt repayment, and an
analysis of the cash flow resources available to meet such debt repayment.
 
(b)   Village shall not, directly or indirectly, purchase or redeem any shares
of its stock without the prior written approval of the Reserve Bank.
 
Capital Plan
 
4.    Within 60 days of this Agreement, Village shall submit to the Reserve Bank
an acceptable written plan to maintain sufficient capital at Village on a
consolidated basis. The plan shall, at a minimum, address, consider, and
include:

 
3

--------------------------------------------------------------------------------

 

(a)    The consolidated organization's and the Bank's current and future capital
requirements, including compliance with the Capital Adequacy Guidelines for Bank
Holding Companies: Risk-Based Measure and Tier 1 Leverage Measure, Appendices A
and D of Regulation Y of the Board of Governors (12 C.F.R. Part 225, App. A and
D) and the applicable capital adequacy guidelines for the Bank issued by the
Bank's federal regulator;
 
(b)    the adequacy of the Bank's capital, taking into account the volume of
classified credits, concentrations of credit, allowance for loan and lease
losses, current and projected asset growth, and projected retained earnings;
 
(c)    the source and timing of additional funds necessary to fulfill the
consolidated organization's and the Bank's future capital requirements;
 
(d)    supervisory requests for additional capital at the Bank or the
requirements of any supervisory action imposed on the Bank by its federal
regulator; and
 
(e)    the requirements of section 38A of the FDI Act and section 225.4(a) of
Regulation Y of the Board of Governors that Village serve as a source of
strength to the Bank.
 
5.    Village shall notify the Reserve Bank, in writing, no more than 45 days
after the end of any quarter in which any of Village's capital ratios fall below
the approved plan's minimum ratios. Together with the notification, Village
shall submit an acceptable written plan that details the steps that Village will
take to increase Village's capital ratios to or above the approved plan's
minimums.
 
Compliance with Laws and Regulations
 
6.           (a)    In appointing any new director or senior executive officer,
or changing the responsibilities of any senior executive officer so that the
officer would assume a different senior

 
4

--------------------------------------------------------------------------------

 

executive officer position, Village shall comply with the notice provisions of
section 32 of the FDI Act 12 U.S.C. § 1831i) and Subpart H of Regulation Y of
the Board of Governors
(12 C.F.R. §§ 225.71 et seq.).
 
(b)    Village shall comply with the restrictions on indemnification and
severance payments of section 18(k) of the FDI Act (12 U.S.C. § 1828(k)) and
Part 359 of the FDIC's regulations (12 C.F.R. Part 359).
 
Affiliate Transactions
 
7.    (a)    Village shall take all necessary actions to ensure that the Bank
complies with sections 23A and 23B of the Federal Reserve Act (12 U.S.C. §§ 371C
AND 371C-1) and Regulation W of the Board of Governors (12 C.F.R. Part 223) in
all transactions between the Bank and its affiliates, including but not limited
to Village and any nonbank subsidiary.
 
(b)           Village and any nonbank subsidiary shall not cause the Bank to
violate any provision of sections 23A and 23B of the Federal Reserve Act or
Regulation W of the Board of Governors.
 
(c)           Within 30 days of this Agreement, Village shall submit to the
Reserve Bank an acceptable written plan to correct all violations of section 23A
and Regulation W in which Village participated.
 
Cash Flow Projections
 
8.           Within 60 days of this Agreement, Village shall submit to the
Reserve Bank a written statement of its planned sources and uses of cash for
debt service, operating expenses, and other purposes ("Cash Flow Projection")
for 2012. Village shall submit to the Reserve Bank a Cash Flow Projection for
each calendar year subsequent to 2012 at least one month prior to the beginning
of that calendar year.

 
5

--------------------------------------------------------------------------------

 

Progress Reports
 
9.    Within 30 days after the end of each calendar quarter following the date
of this
 
Agreement, Village shall submit to the Reserve Bank written progress reports
detailing the form and manner of all actions taken to secure compliance with the
provisions of this Agreement and the results thereof, and a parent company only
balance sheet, income statement, and, as applicable, report of changes in
stockholders' equity.
 
Approval and Implementation of Plan
 
10.   (a)  Village shall submit a written capital plan that is acceptable to the
Reserve Bank within the applicable time periods set forth in paragraphs 4 and 5
of this Agreement.
 
(b)           Within 10 days of approval by the Reserve Bank, Village shall
adopt the approved capital plan. Upon adoption, Village shall promptly implement
the approved plan, and thereafter fully comply with it.
 
(c)           During the term of this Agreement, the approved capital plan shall
not be amended or rescinded without the prior written approval of the Reserve
Bank.
 
Communications
 
11.     All communications regarding this Agreement shall be sent to:
 

 
(a)
Ms. Joan T. Garton
   
Vice President
   
Federal Reserve Bank of Richmond
P.O. Box 27622
   
Richmond, Virginia 23261-7622
 
 
(b)
Mr. Thomas W. Winfree
   
President and Chief Executive Officer
Village Bank & Trust Financial Corp.
P.O. Box 330
   
Midlothian, Virginia 23113

 
6

--------------------------------------------------------------------------------

 

Miscellaneous
 
12.         Notwithstanding any provision of this Agreement, the Reserve Bank
may, in its sole discretion, grant written extensions of time to Village to
comply with any provision of this Agreement.
 
13.         The provisions of this Agreement shall be binding upon Village and
its institution-affiliated parties, in their capacities as such, and their
successors and assigns.
 
14.         Each provision of this Agreement shall remain effective and
enforceable until stayed, modified, terminated, or suspended in writing by the
Reserve Bank.
 
15.         The provisions of this Agreement shall not bar, estop, or otherwise
prevent the Board of Governors, the Reserve Bank, or any other federal or state
agency from taking any other action affecting Village, the Bank, any nonbank
subsidiary of Village, or any of their current or former institution-affiliated
parties and their successors and assigns.
 
16.         Pursuant to section 50 of the FDI Act (12 U.S.C. § 1831aa), this
Agreement is enforceable by the Board of Governors under section 8 of the FDI
Act (12 U.S.C. § 1818).
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the 26th day of June, 2012.
 
 
VILLAGE BANK & TRUST
FEDERAL RESERVE BANK
FINANCIAL CORP.
 
 
OF RICHMOND
By: /s/ Thomas W. Winfree
By: /s/ Joan T. Garton
      Thomas W. Winfree
      Joan T. Garton
      President and
      Vice President
      Chief Executive Officer
 

 
 
 
7
 
 

--------------------------------------------------------------------------------